                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

DAWN J., 1                                   )
                                             )   No. 19 CV 6903
                           Plaintiff,        )
                                             )
        v.                                   )   Magistrate Judge Young B. Kim
                                             )
ANDREW M. SAUL, Commissioner of              )
Social Security,                             )
                                             )   July 9, 2021
                           Defendant.        )

                     MEMORANDUM OPINION and ORDER

        Dawn J. applied for disability insurance benefits (“DIB”) claiming that she is

disabled by a combination of symptoms stemming from fibromyalgia, obesity,

depression, and PTSD. In this lawsuit Dawn seeks review of the Commissioner of

Social Security’s decision denying her DIB application.      See 28 U.S.C. § 405(g).

Before the court is Dawn’s motion for summary judgment.            For the following

reasons, Dawn’s motion is granted, and the case is remanded for further

proceedings:

                                Procedural History

        Dawn applied for DIB in July 2018 claiming a December 2017 disability onset

date.    (Administrative Record (“A.R.”) 176.)    After her application was denied

initially and upon reconsideration, (id. at 86, 104), Dawn sought and was granted a



1   Pursuant to Internal Operating Procedure 22, the court will use only the
claimant’s first name and last initial throughout this opinion to protect her privacy
to the extent possible.
hearing before an administrative law judge (“ALJ”).           Following her May 2019

hearing, at which Dawn appeared with her attorney and a vocational expert (“VE”),

(id. at 31-69), the ALJ issued a decision concluding that Dawn is not disabled, (id. at

15-26). When the Appeals Council denied review, (id. at 1-3), the ALJ’s decision

became the final decision of the Commissioner, see Prater v. Saul, 947 F.3d 479, 481

(7th Cir. 2020).   Dawn then filed this lawsuit seeking judicial review, and the

parties consented to this court’s jurisdiction. (R. 5); see also 28 U.S.C. § 636(c).

                                 The ALJ’s Decision

      The ALJ followed the standard five-step sequence in evaluating Dawn’s DIB

application. See 20 C.F.R. § 404.1520(a). At steps one and two, the ALJ determined

that Dawn had not engaged in substantial gainful activity since her alleged

disability onset date and that she suffers from severe impairments including

fibromyalgia, obesity, depressive disorder, PTSD, and substance use disorder in

remission. (A.R. 17-18.) At step three the ALJ determined that none of Dawn’s

impairments is of listings-level severity.      The ALJ assessed Dawn as having

moderate limitations in all paragraph B criteria. (Id. at 19.)

      The ALJ then determined that Dawn has a residual functional capacity

(“RFC”) to perform medium work with many additional limitations, including, as

relevant here, several accommodations for Dawn’s mental health impairments.

Those accommodations include the following: (1) a restriction to routine, simple,

repetitive tasks but not at a production-rate pace to account for Dawn’s moderate

limitations in understanding, remembering, and carrying out instructions; (2) a




                                            2
restriction to simple work-related decisions to account for her limitations in using

judgment; (3) a limitation to only frequent interactions with supervisors and co-

workers and occasional interactions with the public (presumably to accommodate

Dawn’s moderate limitations in interacting with others, although the ALJ did not so

specify); and (4) a restriction to making only simple work-related decisions to

accommodate her limitation in dealing with changing work settings. (Id.)

      In explaining the assigned RFC restrictions, the ALJ found that Dawn falls

within the moderate range of restrictions with respect to all paragraph B criteria,

relying almost entirely on the findings of the consultative examining psychologist,

Kenneth Heinrichs, Psy.D.     With respect to understanding, remembering, and

applying information, the ALJ noted Dr. Heinrichs’s finding that Dawn’s long-term

memory was intact but her auditory memory was impaired, and concluded that

those findings indicate no more than a moderate impairment. (Id. at 22.) As for

interacting with others, the ALJ cited Dr. Heinrichs’s finding that Dawn’s speech

and language functioning are normal, treatment providers’ observations that she is

often depressed and tearful, and Dawn’s active participation in group mental health

therapy to conclude that her limitations are only moderate. (Id.) In evaluating

Dawn’s ability to maintain concentration, persistence, or pace, the ALJ

acknowledged Dr. Heinrichs’s determination that she is impaired in this domain

and stated (without elaborating) that his findings with respect to her ability to

repeat digits and perform calculations suggest no more than a moderate limitation.

(Id.) Finally, with respect to adapting and managing herself, the ALJ concluded




                                         3
that Dawn’s limitations are moderate because Dr. Heinrichs and other providers

described her judgment and insight as normal. (Id.) The ALJ noted that he found

Dr. Heinrichs’s evaluation to be “persuasive in that it is supportive of no more than

moderate limitations in any ‘paragraph B’ area of mental functioning.” (Id. at 24.)

      The ALJ also considered various RFC opinions submitted in conjunction with

Dawn’s DIB application. The ALJ found “most persuasive” the opinions of the non-

examining consulting psychologists and that of Dawn’s treating psychiatrist,

Dr. Paul Hung. (Id. at 23.) The ALJ essentially adopted the RFC findings of the

consulting psychologists, noting that their application of the paragraph B criteria

“is consistent with the findings herein.” (Id.) As for Dr. Hung’s opinion, the ALJ

acknowledged Dawn’s testimony that she did not share with Dr. Hung issues that

she felt comfortable discussing with her other therapists. Nonetheless, the ALJ

found Dr. Hung’s opinions with respect to her mental health limitations “most

persuasive,” explaining that Dawn saw him every six weeks for a year and that his

opinions were consistent with medical records, “including the claimant’s mental

status examinations within normal limits.” (Id. at 23-24.)

      The ALJ found unpersuasive the opinions of Dawn’s treating psychologist,

Jessica Wertz, Psy.D., and her psychology extern, Madeline Johnson, that Dawn

has marked limitations in several paragraph B criteria.       (Id. at 24.)   The ALJ

rejected their opinions for two reasons. (Id.) First, he found them to be inconsistent

with Dr. Hung’s opinion. (Id.) Second, he reasoned that the psychologists’ findings

were “inconsistent with [Dawn’s] performance at the hearing in which she




                                          4
demonstrated no inability to concentrate, or focus on the questions asked of her.”

(Id.)

                                     Analysis

        Dawn argues that the ALJ erred in weighing the medical opinion evidence

and failed to account for the cumulative impact of her impairments in assessing her

RFC. 2 Dawn also argues that the ALJ improperly “played doctor” by substituting

his judgment for that of Dawn’s treatment providers when assessing her RFC and

weighing the medical opinions. In reviewing the ALJ’s decision, the court asks only

whether the ALJ applied the correct legal standards and whether the decision has

the support of substantial evidence. See Burmester v. Berryhill, 920 F.3d 507, 510

(7th Cir. 2019).   Substantial evidence means only “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”        Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019) (quotation and citations omitted). Although

this standard of review is deferential and does not permit the court to second-guess

the ALJ’s weighing of the evidence, the court will reverse where the ALJ’s decision

rests on “serious factual mistakes or omissions” or where the evidence the ALJ cites

does not support his conclusion. See Beardsley v. Colvin, 758 F.3d 834, 836-37 (7th

Cir. 2014).



2 Dawn also argues that the ALJ erred in discounting a decision of the VA finding
her to be 100% disabled in December 2016. The applicable SSA regulations direct
ALJs not to analyze VA decisions, but rather to consider the evidence underlying
those decisions. See 20 C.F.R. § 404.1504. Dawn admits that the records predating
the VA decision were not available to the ALJ, and her argument that the ALJ
should have sought those records is precluded by the fact that her attorney told the
ALJ that the record was complete. (A.R. 68.)

                                         5
A.    Medical Opinion Evaluation

      Because the ALJ’s weighing of the medical opinion evidence necessarily

impacted his assessment of Dawn’s RFC, the court begins with Dawn’s challenge of

the ALJ’s opinion evaluation. Dawn argues that the ALJ impermissibly “played

doctor” when assessing the medical opinions rather than applying the required

factors set out in 20 C.F.R. § 404.1520c, and asserts that he “simply picked his way

through the various opinions, deciding which ones were most in sync with his own.”

(R. 12, Pl.’s Mem. at 14.) The applicable regulations direct an ALJ to weigh medical

opinions according to factors including supportability, consistency, the length and

nature of the treatment or examining relationship with the claimant, the source’s

specialization, and the source’s familiarity with the medical record, with the first

two factors being the most important. 20 C.F.R. § 404.1520c(a), (c).

      The ALJ cited none of the required factors when accepting as “most

persuasive” the opinions of the non-examining consulting psychologists with respect

to Dawn’s mental functioning.     (A.R. 23.)   Nor did the ALJ provide any other

explanation for why he considered those opinions “most persuasive,” besides

summarily stating that they are “consistent with the findings herein.”         (Id.)

Elevating the opinion of a non-examining physician above that of an examining or

treating physician is an “unusual step” that requires “a good explanation.” Paul v.

Berryhill, 760 Fed. Appx. 460, 464 (7th Cir. 2019) (citation omitted). Thus, before

prioritizing the consulting psychologists’ opinions above those of Dawn’s treating

psychologists, the ALJ was required to consider that “an examining doctor may




                                          6
have more insights than a doctor reviewing evidence in a folder.” See Martin v.

Saul, 950 F.3d 369, 375 (7th Cir. 2020) (citing 20 C.F.R. § 404.1520c(c)(3)(v)). The

ALJ did not do so here.

       The ALJ was also required to analyze whether record evidence that came

after the consulting psychologists rendered their opinions makes those opinions less

persuasive. See 20 C.F.R. § 404.1520c(c)(5). Here the ALJ failed to acknowledge

that the consulting psychologists’ opinions were rendered before most of Dawn’s

treatment with Dr. Wertz and Johnson, who opined that she has marked limitations

in several relevant domains. Based on that timing, there is no way to know how the

consulting psychologists’ assessment of the evidence might have changed had they

had access to the treating psychologists’ records. Given the ALJ’s failure to engage

with the required factors or provide more than a summary statement with respect

to why he found the consulting psychologists’ opinions “most persuasive,” the court

is left with the impression that the ALJ prioritized these opinions simply because

they matched the ALJ’s RFC assessment.        That is impermissible.   See Kelly v.

Colvin, No. 12 CV 5580, 2014 WL 4388546, at *6 (N.D. Ill. Sept. 3, 2014) (noting

that accepting only parts of treating physician’s opinions that are “consistent with

her assessed RFC” smacks of “meaningless” and “boilerplate” language often

criticized in credibility context).

       With respect to the opinions of Dawn’s treating psychologists, Dr. Wertz and

Johnson, the ALJ characterized them as having “no persuasiveness,” again without

engaging with the relevant factors.     The only explanation the ALJ gave for




                                         7
dismissing their opinions out of hand is that their finding of marked limitations “is

inconsistent with Dr. Hung’s opinion and inconsistent with [Dawn’s] performance at

the hearing in which she demonstrated no inability to concentrate, or focus on the

questions asked of her.” (A.R. 24.) This explanation is problematic for two reasons.

First, the ALJ acknowledged elsewhere in his opinion that Dawn was

uncomfortable discussing certain therapeutic topics with Dr. Hung (the psychiatrist

who prescribed her medications) and worked on certain issues only with Dr. Wertz

and Johnson.     Nevertheless, the ALJ failed to consider how Dawn’s partial

disclosures to Dr. Hung may have influenced his view of the severity of her

symptoms as compared to the psychologists, with whom Dawn was fully

forthcoming.

      Second, the ALJ seems to have analyzed Dawn’s hearing “performance” based

on how her behavior contrasted with his view of how a person with marked

concentration and attention problems would respond to questioning.         But even

assuming his observation of Dawn’s attentiveness during the 57-minute hearing

was accurate, given the record evidence and consistent findings that Dawn’s

attention and concentration are impaired, his interpretation of her hearing behavior

does not amount to substantial evidence to support the rejection of her treating

psychologists’ opinions. See Jose R. v. Saul, No. 19 CV 1882, 2021 WL 1812886, at

*9 (N.D. Ill. May 5, 2021) (finding ALJ’s observation that claimant concentrated for

58-minute hearing insufficient to demonstrate capable of sustained concentration).

The ALJ was not entitled to “substitut[e] his personal observations for the




                                         8
considered judgments of medical professionals.”     See Turner v. Astrue, 390 Fed.

Appx. 581, 584 (7th Cir. 2010). The ALJ’s errors in evaluating the medical opinions

require a remand.

B.    RFC Assessment

      In challenging the RFC assessment, Dawn first argues that the ALJ failed to

consider the combined impact of her severe and nonsevere impairments.

Specifically, Dawn asserts that the ALJ failed to consider the impact that her

fibromyalgia-related fatigue would have on her ability to perform medium work,

especially when exacerbated by her mental health problems, and offered no insight

into how obesity played into the RFC assessment. But the ALJ did address the

impact of each of these conditions on Dawn’s RFC and explained why they do not

require additional restrictions.   The ALJ noted that Dawn testified that her

fibromyalgia-related fatigue only required her to rest a couple of days a month and

cited evidence that “most if not all” of her fibromyalgia-related complaints resolved

when she attended physical therapy. (A.R. 20-21.) The ALJ expressly noted that

the combination of Dawn’s fibromyalgia and obesity caused physical restrictions but

assigned a reduced range of work with postural limitations to address such impact.

(Id. at 21.) Dawn has not pointed to any evidence that her obesity or fibromyalgia

restricts her beyond the limits of the assigned RFC. See Rennaker v. Saul, 820 Fed.

Appx. 474, 481 (7th Cir. 2020) (discussing claimant’s obligation to demonstrate how

obesity hampers ability to work). Accordingly, she fails to show that the ALJ did

not adequately address the combined impact of her impairments.




                                         9
      Dawn’s remaining challenges have more traction. First, Dawn argues that

the ALJ inadequately supported his assessment of only moderate limitations with

respect to each of the paragraph B criteria, especially considering her psychologists’

opinions that she has marked limitations in the areas of interacting with others and

concentration. (See A.R. 1161-62.) As explained above the ALJ did not adequately

explain why he rejected Dr. Wertz’s and Johnson’s opinions. If on remand the ALJ

gives their opinions more weight than before, he will need to reassess Dawn’s RFC

restrictions with respect to these criteria.

      The court also notes that the ALJ failed to explain how he accounted for her

moderate limitations in concentration, persistence, or pace in the RFC restrictions.

The ALJ limited Dawn to “simple, routine, and repetitive tasks but not at a

production rate pace,” but he expressly tied those restrictions to Dawn’s limitations

in understanding, remembering, and carrying out instructions, not to her

limitations in maintaining concentration and attention for extended periods. (Id. at

19.) The Seventh Circuit has made clear that in most cases a restriction to simple,

routine, or repetitive work does not accommodate moderate limits in concentration

or pace.   See, e.g., Moreno v. Berryhill, 882 F.3d 722, 730 (7th Cir. 2018).     On

remand the ALJ must reassess Dawn’s level of restrictions in interacting with

others and concentration, persistence, or pace, and explain how the RFC accounts

for those limitations.




                                           10
      Finally, the ALJ improperly omitted from his analysis aspects of medical

opinions he otherwise found persuasive but which conflict with the assigned RFC. 3

See Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010) (“An ALJ may not

selectively discuss portions of a physician’s report that support a finding of non-

disability while ignoring other portions that suggest a disability.”). In particular,

although the ALJ found Dr. Hung’s RFC opinion to be “most persuasive,” he did not

grapple with Dr. Hung’s assessment that Dawn would be off-task for 15% of the day

and absent as many as two days per month because of her symptoms. (See A.R.

1261.) The ALJ’s failure to account for this limitation is not harmless, because the

VE testified that the maximum acceptable off-task time is 15% of the workday and

that an employer will not tolerate more than one absence per month. (Id. at 65.)

Because the ALJ ignored Dr. Hung’s assessment of Dawn’s likely off-task time and

absenteeism, the court has no way of knowing whether or how he factored them into

the RFC.

      This problem is compounded by the ALJ’s mischaracterization of Dr. Hung’s

opinion. According to the ALJ, Dr. Hung opined that Dawn’s “impairments would

not preclude her ability to perform full-time competitive work.” (Id. at 24.) But

Dr. Hung’s opinion here was equivocal―he stated that whether she can work is a

“difficult question,” which turns in part on whether Dawn’s having to interact with

others can be “planned around.”       (Id. at 1262.)    The ALJ’s misstatement of


3 Although Dawn presented this latter aspect of her argument in the context of her
challenge to the ALJ’s treatment of the medical opinions, it is clear that she is
challenging the ALJ’s failure to fully incorporate these opinions into the RFC, so the
court addresses her arguments here.

                                         11
Dr. Hung’s opinion in this respect reinforces the need to have the ALJ reassess on

remand how Dr. Hung’s opinion meshes with the assigned RFC.

                                   Conclusion

      For the foregoing reasons, Dawn’s motion for summary judgment is granted,

and the case is remanded for further proceedings consistent with this opinion.

                                              ENTER:


                                              ____________________________________
                                              Young B. Kim
                                              United States Magistrate Judge




                                         12
